 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222Lampi LLC and International Brotherhood of Elec-trical Workers, AFLŒCIO, Local 558.  Case 10ŒCAŒ29531 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On February 17, 1998, Administrative Law Judge Richard J. Linton issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the Charging Party Union filed an answering brief to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. Contrary to our dissenting colleague, we find that the Respondent discharged employee Connie Neely because of her union activities and her adverse testimony in a prior Board proceeding.2 Thus, we agree with the judge, for the reasons he stated, that the Respondent violated Section 8(a)(3), (4), and (1) of the Act by discharging employee Connie Neely on August 5, 1996. It is undisputed that Neely was an open and known un-ion supporter during the Union™s organizing campaign in late 1994.  On the election day, January 12, 1995, Neely wore 12 union buttons on her blouse.  Thereafter, during the hearing in the prior case, Neely testified that the Re-spondent™s operations manager, Morris Overbeck, had coercively interrogated her.  The judge in that case spe-cifically credited Neely™s testimony regarding the con-versation in finding, inter alia, that the Respondent had violated Section 8(a)(1) of the Act. There is also ample evidence, as the judge found, of the Respondent™s animus towards its employees™ union activities.  Thus, the Board adopted the judge™s findings in the prior case that the Respondent had violated Section 8(a)(1) of the Act by maintaining a rule that employees may not discuss wages, by coercively interrogating Neely and another employee, and by granting a wage increase in order to influence the union election.3 We further note that, during a television interview in August 1996, the Respondent™s president, Heike Holderer, stated on camera:  ﬁWe don™t particularly like unionsﬂ and the Respondent is ﬁagainst themﬂ because they do not benefit employees and would interfere with the Respondent™s ﬁdirect interaction with our employees.ﬂ  The Board has held that an employer™s expression of antiunion com-ments similar to those of the Respondent™s here, while not themselves violative of the Act, nevertheless did es-tablish animus towards its employees™ union activities.  Gencorp, 294 NLRB 717 fn. 1 (second paragraph), 720, 731 (1989) (antiunion animus established by, inter alia, employer™s statement of union-free philosophy in its em-ployee handbook).                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 322 NLRB 502 (1996). 3 The Board further concluded that the Respondent™s wage increase had interfered with the election in the representation case and directed a second election which has not yet been held. In finding evidence of the Respondent™s animus here, we also rely on Neely™s credited testimony that during her discharge interview Virgie McKenzie, Neely™s im-mediate supervisor, asked whether she had spoken with ﬁAliceﬂ lately.  As the judge found, McKenzie clearly was referring to Alice Sullivan Young, a former union activist who had quit the Respondent™s employ.  Because Neely™s testimony in the earlier case also related to an allegation that the Respondent had unlawfully disciplined Young,4 we find that McKenzie™s reference to Young euphemistically alluded to Neely™s protected activities, and, as the judge found, thereby informed Neely that the Respondent was discharging her for these reasons. Significantly, Neely™s discharge, on August 5, 1996,5 occurred only about 11 weeks after the judge™s decision issued in the prior case.  The judge™s decision undoubt-edly remained fresh in the Respondent™s mind.  Indeed, the Respondent posted an announcement on its bulletin board informing employees that it intended to appeal those adverse findings.  Thus, based on the Respondent™s knowledge of Neely™s activities, the evidence of its anti-union animus, and the timing of the events in this case, we find that the General Counsel has established a prima facie case of discriminatory motivation. We concede, as our colleague points out, that Neely had exhibited various shortcomings as an employee dur-ing 1996: her production ratings fluctuated between 87 and 95 percent from February through May; she had failed, in June and July, to meet the minimum 90-percent standard first established in May; and she had received two ﬁverbal warningsﬂ in July apart from production standards.   We nonetheless agree with the judge that the Respondent failed to establish that it would have dis-charged her in August had she not engaged in protected activities.   To establish an affirmative defense under Wright Line to a discriminatory discharge allegation, an employer must do more than show that it had reasons that could warrant discharging the employee in question.  It must show by a preponderance of the evidence that it would have done so even if the employee had not engaged in  4 No exceptions were filed to the judge™s dismissal of that 8(a)(3) al-legation. 5 All dates are in 1996, unless otherwise noted. 327 NLRB No. 51  LAMPI  LLC 223protected activities.  In assessing whether the Respondent 
has established this defense regarding Neely™s discharge, 
we do not rely on our views of what conduct should 
merit discharge.  Rather we look to the Respondent™s 
own documentation regarding Neely™s conduct, to its 
ﬁPersonnel Policyﬂ handbook
, and to the evidence of 
how it treated other employees with recorded incidents of 
discipline. 
The Respondent™s record of
 the reasons for the Neely termination stated: ﬁPolicy # 2.2.9 Failure to perform job 
assignment.ﬂ  Below this, 2 monthly performance effi-
ciency ratings were set out: ﬁJ
une efficiency 86.62; July 
efficiency 68.95.ﬂ  Yet there is nothing in either the per-
sonnel policy handbook or otherwise in the record to 
suggest that failure to meet
 the new 90-percent standard 

for a month or even 2 months automatically or inevitably 
resulted in discharge.
6 The handbook text on Policy 2.2.9 
ﬁFailure to perform a job assignmentﬂ states:  ﬁAn em-
ployee can be disciplined for carelessness, unsatisfactory 
work, or neglect of duty.ﬂ  It lists as the possible pun-
ishments: ﬁCounseling/Verbal or written warn-
ing/suspension or Counseling/discharge.ﬂ  It does not 
require that any of these particular dispositions be given 
for a specified decline in pr
oduction.  Operations Man-
ager Overbeck, when testifying about notations made on 
a list of employee efficiency 
ratings for June, explained 
that there were warning notations next to some employ-
ees™ names but not next to 
Neely™s because the Respon-
dent had decided that during the first month of the new 
standard, a rating that exceeded
 80 percent would not call 
for 
any 
kind of warning to the employee.that month, and 
Neely exceeded that rating.
7 A list drawn up in early Au-
gust showing the employee ratings for both June and July 
included several instances of 
employees who, like Neely, 
failed to make the 90-percent standard in July and who, 
at least according to the written record, did not fall 
within exceptions that eff
ectively excused a failure to 
meet the standard.8 Unlike her, those employees were not 
                                                          
                                                                                             
6 We note that the handbook had been recently revised, with the re-
vision ﬁeffective June 1996,ﬂ the same month in which the phasing in 
of the new 90-percent minimum production standard began. 
7 The failure to indicate a warning of any kind to Neely also indi-
cates that her efficiency ratings fo
r previous months were not being 
held against her. 
8 There appeared to be no establis
hed list of exceptions that would 
excuse an employee from meeting 
the standards any given month.  
Overbeck testified to exceptions for, e.g., new employees, pregnant 
employees, old employees moved to 
new department, on the basis of 
handwritten notations he had made on the producti
on efficiency reports 
for June and July.  The testimony cl
early indicated an ad hoc approach 
to the creation of exceptions, and the judge not unreasonably ques-
tioned the Respondent™s failure to consider at all the serious illness of 
Neely™s mother (whose hospitalization in July was admittedly known to 
Supervisor McKenzie) and Neely™s di
stress over what she perceived as 
sexual harassment by a fellow empl
oyee.  As the judge noted, the 2 
days in July on which her production was abnormally low, were the day 

she reported the harassment and the following day.  We do not suggest 

that the Respondent was obligated 
to create exceptions for these cir-
cumstances; we simply observe that
, given the highly elastic process by 
terminated.  Thus, for exam
ple, employee Benefield was 
shown with a rating of less than 80 percent in both June 
and July, with only a ﬁwarningﬂ given to her; employee 
Tuck had a rating of less than 60 percent during both 
months, and was given a ﬁfinal warning.ﬂ   Employee 
Sanders failed to make the 80-percent rating in June and 
failed to make the 90-percent rating in July, but her name 

had the notation ﬁWarning 2ndŠMove to faster person.ﬂ  
While Belinda Lowe and Ginger Loudermilk, both with 
low ratings, were shown as terminated, their overall re-
cords were not comparable to 
that of Neely, so their dis-
charges in no way established that Neely™s discharge was 

inevitable.
9 Perhaps recognizing that the written reasons for the 
discharge would not stand up, Manager Overbeck stated 
that Neely™s whole record wa
s considered in making the 
decision.  Presumably he was trying to bring Neely™s 
case within Section 2.1.3 of the Personnel Policy hand-

book which states that  ﬁA th
ird or fourth infraction, as 
well as a severe infraction 
may
 lead to dischargeﬂ (em-
phasis added).  Neely had 
received written records of 
ﬁverbal warningsﬂ for safety in August 1995, and, in July 
1996, for absenteesim and for a failure to put UPC bar 
codes on two lamps.  Although Overbeck tried to suggest 

he might have considered some absenteeism warnings 
Neely had received in previo
us years, the judge reasona-
bly concluded this was not part of the discharge decision 
because Overbeck also testified that absenteeism was, at 
that time, calculated only on a calendar year basis.  The 

fact that the August 1995 and July 1996 incidents were 

recorded as ﬁverbal warningsﬂ 
is significant, because the 
Respondent™s handbook states:  ﬁA light offense will be 
disciplined with a verbal warning.ﬂ  More severe conduct 
could merit a ﬁwritten warning.ﬂ  Thus, according to the 
Respondent™s own handbook and disciplinary records, it 
did not regard Neely™s two July incidents as other than 
ﬁlightﬂ offenses. 
10  which the Respondent decided whic
h employees to fault and which 
employees to excuse for not meeting the production standard in any 
given month, it is at least possible that consideration would have been 
given to those circumstances had Neely not been a prominent union 
advocate. 9 Loudermilk™s efficiency ratings were significantly lower than 
Neely™s for both June and July, and 
she had engaged in insubordinate 
conduct in July that, together with the failure to meet the June 80-

percent performance standard, was 
serious enough to warrant a 3-day 
suspension at that time, with the not
ation that the next action would be 
ﬁTermination.ﬂ   Belinda Lowe ha
d also received a 3-day suspensionŠ
in her case, for failing to put UP
C bar codes on more than 100 lampsŠ
and the discharge notation next to her name on the sheet with June and 

July efficiency ratings indicated sh
e had also engaged in ﬁdisrespectful 
conduct.ﬂ 
10 The judge was thus well warranted in finding that Overbeck™s 
ﬁexaggerated effort [in 
his testimony] to portray [Neely™s] UPC mistake 
as a near tragedyﬂ was 
evidence that the Respondent™s explanations for 
her termination were pretexts to co
nceal the discriminatory motive.  
Overbeck™s vacillations regarding the significance of attendance re-
cords for disciplinary decisions also contributed to this impression. (See 
fn. 5, infra.) We note that the judge also relied on his assessment of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224The Respondent™s disciplinary report records have a 
box for ﬁNext action if employee does not improve.ﬂ  On 
the July warning to Neely for the UPC code incident, the 
report states:  ﬁDepending on the severityŠA severe 
violation 
can result in termination of employmentﬂ (em-
phasis added).  As indicated ab
ove, nothing in the record 
establishes definitively that missing the monthly profi-
ciency rating standard is a 
ﬁsevereﬂ offense.  Moreover, 
even if it were, the use of the word ﬁcan,ﬂ instead of ﬁwill,ﬂ suggests that even a severe offense would not 

inevitably result in discharge.  The Respondent knew 
how to indicate a fixed intent to terminate for a next of-
fense.  Thus, as noted above, Loudermilk™s 3-day sus-
pension notice had listed ﬁterminationﬂ as the next ac-
tion: and a ﬁFinal written warningﬂ notice given to em-
ployee Bridgett Williams in September 1995 for a pro-
fanity-laced altercation with a fellow employee stated, 
ﬁThis behavior will not be toleratedŠWe hope this will 
never happen againŠIf and when it does Bridgett will be 
terminated.ﬂ
11   In short, taking at face value the Respondent™s own 
handbook policies and the categories in which it recorded 

Neely™s infractions, we agree with the judge that the Re-
spondent failed to establish that, if Neely had not been an 
outspoken union advocate, the Respondent still would 
have dealt with her previous verbal warnings and July 
production problem as it did when it ﬁaccelerated past 
the suspension step and chose 
discharge.ﬂ  Accordingly, 
we adopt the judge™s finding that the Respondent™s dis-

charge of Neely violated Section 8(a)(3) and (1) of the 
Act. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Lampi LLC, Huntsville, Ala-

bama, its officers, agents, 
successors, and assigns, shall 
take the action set forth in the Order. 
 MEMBER BRAME, dissenting. 
Contrary to my colleagues, I would reverse the judge 
and find that the Respondent would have discharged em-
ployee Connie Neely even in 
the absence of her union 
activities and her testimony in a prior Board proceeding.  
In the months before her discharge, the Respondent, as 

the judge found, repeatedly 
counselled Neely to increase 
her productivity and Neely failed to heed those warnings.  

Thus, because Neely™s productivity did not improve even 
after she received a warning sta
ting in part that her ﬁnext 
actionﬂ warranting discipline
, if a severe violation
, could 
ﬁresult in [her] termination,ﬂ I find that the Respondent 
                                                                                            
                                                           
Overbeck™s demeanor in discreditin
g Overbeck™s testimony concerning 
his alleged reasons for discharging Neely. 
11 Three months later Williams was given an oral warning for exces-
sive absenteeism.  Overbeck explai
ned this mild action on the grounds 
that attendance problems were viewed
 on a separate track from per-
formance problems. 
lawfully terminated Neely on August 5, 1996, for her 
overall job performance. 
The Respondent hired Neely as an assembly employee 
in October 1993.  She openly supported the Union during 
the organizing campaign that began in the fall of 1994.  
On election day, January 12, 1995, Neely wore 12 or 
more ﬁVote Yesﬂ buttons on her blouse.  The Union, 
after losing the election, filed objections which were 
consolidated for hearing with unfair labor practice 
charges that the Union also had filed.  During the hearing 
in those prior cases, Neely testified that Morris Over-
beck, the Respondent™s operations manager, had ques-
tioned her about her union sympathies.  On November 
13, 1996, the Board issued its decision, at 322 NLRB 
502,
1 that adopted, inter alia, the judge™s finding that 
Overbeck coercively interrogated Neely and his recom-
mendation to set aside the election in the representation 
case. Regarding Neely™s job performance, the record shows 
that she had received excellent
 annual reviews from her 
immediate supervisor, Virgie McKenzie, in October 

1994 and October 1995
, the latter being issued after
 Neely™s active campaigning for the Union.  McKenzie 
noted on both her evaluations 
of Neely that her efficiency 
rating under the Respondent™s production system had 
exceeded 100 percent.  After 
Neely earned an excellent  
production rating of 124 percent in January 1996,
2 her 
efficiency rating declined during the next 5 months as it 

fluctuated between 87 and 95 percent.
3  In May, the Re-
spondent informed its assembly employees that begin-
ning in June, it would require them to maintain an effi-
ciency average of at least 90
 percent.  Although Neely™s 
average for June was only 
87 percent, the Respondent 
did not discipline any employee who maintained an 80-
percent average during the first month of the new system. 
McKenzie credibly testified,
 as the judge found, that 
she informally counselled Neely about 15 to 20 times 

between May and July urging Neely to increase her pro-

ductivity.  McKenzie specifically told Neely that she 
could improve her efficiency rating by reducing the time 
she spent going to the bathroom, wandering from her 
work station, and talking to other employees.  According 
to McKenzie, whose testimony was credited, Neely 
seemed unconcerned about her declining production rat-
ing. 
On July 18, the Respondent issued Neely two docu-
mented oral warnings whic
h are not alleged as unfair 
labor practices.  One warning was for her failure to apply 
the proper UPC code on two lamps that she had assem-
 1 I did not participate in the decision there as I was not a Member of 
the Board at the time the case issued. 
2 All dates are in 1996, unless otherwise noted. 
3 Neely™s rating was 88 in February
; 95 in March; 89 in April; 91 in May; and 87 in June. 
 LAMPI  LLC 225bled and the other was for excessive absenteeism.
4  McKenzie stated on the production warning that, if 
Neely did not improve, a ﬁsevereﬂ violation the next time 
ﬁcan result in termination of
 employment.ﬂ  Neely admit-
ted that she did not take this warning seriously. 
Neely™s efficiency rating for 
July was only 68.95, by 
far her worst performance of the year, and below the 90-
percent efficiency rating set by the Respondent.  Al-
though the Respondent made 
exceptions for employees 
who, inter alia, were new, pregnant, part-time, or work-
ing on a new product, Neely did not fall under any of the 
allowed exceptions.  On August 5, the Respondent dis-
charged Neely under rule 2.2.9 for overall job perform-
ance.5  The Respondent also discharged two other em-
ployees, Belinda Lowe and Gi
nger Laudermilk, in early 
August for, inter alia, failing to meet the 90-percent pro-
duction requirement.
6 Assuming, without deciding, that the General Counsel 
presented a prima facie case of unlawful discharge here 
under 
Wright Line
,7 I find that the Respondent has estab-
                                                          
                                                           
4 Neely had previously received warnings for excessive absenteeism 
in both October and November 1994, and in April 1995. 
5 I note that the judge credited Ne
ely™s testimony that at her dis-
charge interview McKenzie asked he
r if she had spoken with ﬁAliceﬂ 
lately.  The judge found that McKenzie was referring to Alice Sullivan 
Young, a former union supporter w
ho had quit the Respondent™s em-
ploy, when McKenzie made this re
mark to Neely.  Although the Gen-
eral Counsel alleged in the prior case that the Respondent had unlaw-

fully disciplined Young before she voluntarily quit, the judge there 
dismissed that 8(a)(3) allegation and 
no party excepted to that finding.  
Nonetheless, the judge in this case 
intuited that, by mentioning former 
employee Young at Neely™s discharg
e interview, McKenzie was im-
plicitly informing her that ﬁthe discharge decision was made by top 
management and, in McKenzie™s opi
nion, was driven by Neely™s strong 
support for the Union, and especially by her testimony [in the prior 
case] against Lampi™s management in the trial before Judge Metz.ﬂ 
Because there is absolutely no evidence to support this unfounded and 
speculative conclusion that the judge ha
s reached, I find, contrary to my 
colleagues and the judge, that McKenz
ie™s remarks provide absolutely 
no grounds for the speculative
 finding that Neely™s discharge was dis-
criminatorily motivated. 
6 Indeed, the record shows that in August the Respondent disciplined 
via warnings other production employ
ees who did not meet this stan-
dard and who had no allowabl
e excuse for that failure. 
7 251 NLRB 1083 (1981), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989, approved in 
NLRB v. Transportation Manage-
ment Corp.,
 462 U.S. 393 (1983).  
Contrary to the judge and my colleagues, I do not find that remarks 
made by the Respondent™s president, Heike Holderer, to a local televi-
sion station at some unspecified time in August that ﬁ[w]e don™t par-
ticularly like unionsﬂ and ﬁwe™re against themﬂ demonstrates the Re-
spondent™s union animus here.  Holderer™s statements clearly were 
lawful under Sec. 8(c) of the Act as
 the judge found, and Sec. 8(c) 
specifically provides that ﬁ[t]he expr
essing of any views, argument, or 
opinion, or the dissemination thereof,
 . . . shall not constitute or be 
evidence of an unfair labor practice under any of the provisions of this 
Act if such expression contains no threat of reprisal or force or promise 
of benefit.ﬂ [Emphasis added.]  See 
Medeco Security Locks, Inc. v. 
NLRB, 142 F.3d 733, 744 (4th Cir. 1998), citing 
Alpo Pet Foods, Inc.
 v. NLRB, 126 F.3d 246, 252 (4th Cir. 1997) 
(ﬁSpeech protected by [Sec. 
8(c)] cannot be used by the General 
Counsel to establish an employer™s 
anti-union animus.ﬂ)  accord 
B E & K Construction Co. v. NLRB
, 133 
F.3d 1372, 1375-1377 (11th Cir. 1997); 
Holo-Krome Co. v. NLRB, 907 
F.2d 1343, 1345Œ1347 (2d Cir. 1990), and cases cited therein 
lished that it would have terminated Neely for cause re-
gardless of her activities protected by the Act.  Although 
she was once a satisfactory em
ployee, the record shows 
that Neely™s performance 
clearly had declined and
 con-
tinued to decline despite numerous warnings.  I particu-

larly stress the evidence that
 Neely™s immediate supervi-
sor, McKenzie, warned Neel
y between 15 to 20 times 
during the 3-month period before her discharge that she 

needed to improve her pro
ductivity.  Neely™s lack of 
concern with these warnings was clearly established.  
Next, on July 18, the Respondent issued Neely two warn-
ings for job deficiencies an
d specifically informed her 
that a ﬁsevereﬂ violation in 
the future could warrant her 
termination.  Neely herself admitted at the hearing that 
she essentially ignored these danger signals. 
Thus, when Neely, despite the Respondent™s repeated 
admonitions, failed to meet the 90-percent production 

standard for July, I find that the Respondent had a le-
gitimate business justification for discharging her.
8  The 
Respondent faced a situation in which Neely, for what-
ever reason, had lost interest in her job, failed to respond 

to counsellings and written warnings, and allowed her
 performance to continue to decline
.  In finding that 
Neely™s discharge violated th
e Act, my colleagues have 
intimated that the Respondent, by failing to suspend 
Neely as it had done to Laudermilk and Lowe before 
discharging them at the same time as Neely, unlawfully 
accelerated Neely™s discipline 
in retaliation for her union 
activities.  There is no evidence here that the Respondent 

was required under its discipli
nary system to suspend an 
employee before it could impose discharge as the culmi-
 8 On Neely™s discharge paper, McKe
nzie stated that she knew of no 
reason for the ﬁdrastic change in Connie™s performance.ﬂ  The judge 
found this comment to be an indication of pretext because, at the time 
of the discharge, Neely had just recently filed a sexual harassment 
claim against another employee and her mother was ill in the hospital.  
The judge found the Respondent was aware of both of these events; that 
these were personal problems ﬁprobably adversely impactingﬂ on 
Neely™s efficiency rating; and ther
efore ﬁsimply [ignoring] them and 
[pretending] that it did not know of any reason for Neely™s low produc-
tionﬂ showed pretext.  I reject this unwarranted speculation on the 
judge™s part.  
I note first that the Respondent had investigated the sexual harass-
ment claim and, unable to substantiate either person™s claim, counselled 
both employees on July 15.  Regarding Neely™s mother™s illness, the 
record shows that she had been ill th
e entire time Neely had worked at 
the Respondent.  Given these circumstances, McKenzie™s failure to 
recount either of these events as 
a reason for Neely™s ﬁdrastic changeﬂ 
in production does not rise to the level of pretext.  Moreover, neither of 
these circumstances was the type of 
factor that the Respondent used in 
assessing Neely™s production efficiency 
or that of any other employee 
as excusing poor performance.  The Respondent made a business deci-

sion that employees who were pregnant, worked on new production or 
in new departments, were part ti
me, were new employees, or were 
packers, crimpers, or those not havi
ng full control over their ability to 
make the production standard, would secure exemptions.  It did not 

include exemptions for sexual harassment claims or ill relatives
, and 
the General Counsel has presented 
no examples of employees with 
similar personal problems who were treat
ed differently than Neely.  In 
sum, there is no showing of pretext in McKenzie™s comment on Neely™s 
discharge paper. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226nation of that process.  Furthermore, it is well established 
that, if a legitimate motive was involved as occurred 
here, ﬁ[t]he [B]oard cannot substitute its judgment for 
that of the employerﬂ and un
ilaterally decide what consti-
tutes appropriate discipline  
because ﬁ[t]he question of 
proper discipline of an employee is a matter left to the 

discretion of the employer.ﬂ
9  Based on the evidence that 
the Respondent had repeatedly warned Neely about im-
proving her job performance and threatened her with 
discharge for a ﬁsevereﬂ violation, I therefore conclude 
that the Respondent has sufficiently justified its decision 
to discharge Neely because of
 her continued overall per-
formance.
10 My colleagues also suggest 
that Neely was the victim 
of disparate treatment.  They point to Benefield, Tuck, 
and Sanders as employees whom the Respondent did not 
discharge (though they were warned) even though they, 
like Neely, did not meet its production standard in July.
11   
My colleagues, however, 
ignore the evidence that 
McKenzie warned Neely between 15-20 times in the 

months preceding Neely™s discharge that she needed to 
accelerate her pace.  There is 
no evidence that the Re-
spondent similarly counseled these other employees, or 
that they were under the type of warning issued to Neely 

on July 16.  Thus, the majority has not shown that 
Neely™s situation was comparable to these other employ-
ees. My colleagues™ attempt to cast doubt on whether 
Neely™s failure to meet its proficiency standard was a 
ﬁsevereﬂ offense also misses the mark.  Based on its con-
cerns about productivity, the Respondent  implemented a 
90-percent production standard for employees in June, 
allowed them a 1-month grace period to adjust to the new 
system, and then began  enforcement in July, as demon-
strated by the discharges of Neely and her coworkers, 
Laudermilk and Lowe.  In this context, it cannot be es-
tablished that the Respondent stretched its definition of 
ﬁsevereﬂ offense by concluding that Neely™s failure to 
meet her production target constituted such an infrac-
tion.
12 Rather, the majority ha
s substituted its judgment 
                                                          
 9 Corriveau & Routhier Cement Block v. NLRB
, 410 F.2d 347, 350 
(1st Cir. 1969), citing 
NLRB v. Ogle Protection
 Service, 375 F.2d 497, 
505 (6th Cir. 1967), cert. denied 389 U.S. 843 (1967)
; NLRB v. GATX 
Logistics, Inc.,
 160 F.3d 353 (7th Cir. 1998), and
 cases cited therein, at 
357 [ﬁWe have observed on many occasions that courts do not sit as 
‚super-personnel departments™ charged with deciding whether an em-
ployer™s decisions were ‚right™ or ‚wrong™; our sole mission, in the 
typical discrimination case, is to decide whether the employee was 
discharged (or subjected to other adverse action) on the basis of criteria 
that Congress has deemed impermissible.ﬂ] 
10 See Ona Corp., 270 NLRB 373, 373Œ376 (1984) (the Board found 
no 8(a)(3) violation where the employ
er had similarly discharged em-
ployee Smart because of his low efficiency rating). 
11 I note that the judge, even while
 finding a violation here, did not 
rely on the Respondent™s failure to discharge these employees as sup-
port for his conclusion that the Respondent unlawfully terminated 
Neely. 12 The majority™s argument that the Personnel Policy handbook did 
not specify the 90-percent figure misse
s the point.  The issue is not 
for the Respondent™s by questioning the propriety of the 
decision to discharge Neely 
for job performance that it 
has effectively conceded warranted discipline. 
For these reasons, I conclude that the Respondent has 
satisfied its burden under 
Wright Line
13 in this case when 
it established by a preponderance of the evidence that it 

would have discharged Neely even in the absence of her 

union activities and prior Board testimony.
14  Accord-ingly, I would
 find that the General Counsel has not 
demonstrated that the Resp
ondent violated Section 
8(a)(3), (4), and (1) of the Act by discharging Neely and 
I would dismiss the complaint in its entirety. 
 Karen N. Neilsen, Esq., 
for the General Counsel
. David C. Hagaman, Esq.
 (Ford & Harrison LLP
), of Atlanta, 
Georgia, for the Respondent. 
John L. Quinn, Esq. (Nakamura & Quinn), 
of Birmingham, 
Alabama, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
RICHARD J. LINTON, Administ
rative Law Judge. This is a 
discharge case.  Deciding in fa
vor of the Government, I find 
that on August 5, 1996, Respondent Lampi unlawfully dis-
charged Connie Neely because 
of her earlier strong and open 
support of the Union, and especi
ally because, as a Government 
witness in Lampi I, 322 NLRB 502 (1996), Neely gave damag-
ing testimony against Lampi during the March 1996 unfair 

labor practice trial before Judge
 Albert A. Metz, who fully 
credited Neely in his decision of May 22, 1996.  I order Lampi 

to offer full and immediate reinstatement to Neely and to make 
her whole, with interest. 
I presided at this 3-day trial (May 6, 20, and July 9, 1997) in 
Huntsville, Alabama.  Trial was pursuant to the March 18, 1997 
complaint and notice of hearing (complaint) issued by the Gen-
eral Counsel of the National Labor Relations Board through the 
Regional Director for Region 10 of the Board.  The complaint 
is based on a charge filed against Lampi LLC (Lampi or Re-spondent) on August 16, 1997 [and served 3 days later] by the 
International Brotherhood of El
ectrical Workers, AFLŒCIO, Local 558 (Union or Local 558).  In the Government™s com-
plaint, the General Counsel allege
s that Lampi violated Section 
8(a)(3), (4), and (1) of the Act by discharging Connie Neely 
about August 5, 1996.
1  Admitting the discharge, Lampi, by its 
answer, denies violating the Ac
t.  The names of Lampi and 
Neely appear as amended at trial. 
The pleadings establish that the Board has both statutory and 
discretionary jurisdiction over Lampi, that Lampi is a statutory 

employer, and that the Union is a statutory labor organization. 
                                                                                            
 whether the 90-percent figure was written but whether Neely was not 
informed about the policy or whether 
it was discriminatorily enforced.  
The General Counsel has established neither point. 
13 Supra at fn. 7. 
14 The majority™s tortured discu
ssion of whether Neely™s job per-
formance could or would
 have justified her discharge under 
Wright 
Line begs the question of whether the Respondent lawfully discharged 
her.  Here, the Respondent has affi
rmatively shown that it discharged 
Neely based on her continued overall 
performance and that this out-
come would have occurred regardless of her activities
 protected by the Act. 1 All dates are for 1996 unless otherwise indicated. 
 LAMPI  LLC 227Five witnesses testified before me.  The General Counsel 
called Morris Overbeck, Lampi™
s operations manager, and 
Connie Neely, the dischargee, a
nd rested subject to production 
of certain documents.  The Union likewise rested.  (1:225Œ
226.)2  After additional testimony by Overbeck concerning 
documents produced while still the Government™s witness un-der FRE 611(c), the General Counsel and the Union finally rested.  (2:319, 322).  Lampi then called Overbeck, Heike 
Holderer (Lampi™s president), Virgie McKenzie (Neely™s su-
pervisor), Denise I. Sanders, 
an assembler or production opera-
tor as was Neely, and rested. 
 (3:646.)  The General Counsel 
called Neely in rebuttal, and Lampi recalled Overbeck for sur-
rebuttal. At one point I held in abeyance a ruling on Lampi™s offer of 
its exhibits 12-17 until the General Counsel could inspect the 
documents.  (2:382.)  Later, Lampi™s counsel committed to 
mailing copies to the Government and the Union during the 
second adjournment.  (2:452, 457.)  Apparently by oversight, 
Lampi failed to reoffer Responde
nt™s Exhibits 12Œ17 after we 
resumed on the third and final da
y.  I now receive Respondent™s 
Exhibits 12Œ17 into evidence. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel, th
e Union, and Lampi, I make 
these 
FINDINGS OF FACT 
A. Lampi™s Huntsville Operations 
At its Huntsville, Alabama plant, Lampi manufactures fluo-
rescent light fixtures of various sizes in its ﬁminiﬂ and ﬁmaxiﬂ 
lines.  The lights are consumer items sold at such stores as 
Home Depot and Lowe™s.  (1:61; 2:324, 365, 422, Overbeck.  
During all relevant times, Lampi employed some 90- to 100- 
(hourly paid) production and maintenance employees in three 
divisions:  machine shop (press room, printing, and mainte-nance), assembly, and warehouse.  (1:60-61; 2:324.)  To meet 
the strong demand of its customers, while trying to cope with a 

tight labor market in the Huntsville area, Lampi decided to 
open a second shift, and did so 
on Monday, June 24, 1996.  The 
initial staffing for this shift consisted of 20 employees (includ-

ing Connie Neely) transferred from the day shift.  Faced with 
employees quitting rather than 
work on a second shift, and in 
the face of Huntsville™s tight labor supply, Lampi was forced to 

close its second shift on Friday, July 12, after operating it just 3 
weeks.  The second-shift employees were transferred back to 
the first shift.  (1:12; 2:328-330, 456.)  Neely was among those 
returning to the first shift.  (1:98, 100; 2:329.) 
B. Union Organizing and 322 NLRB 502 
In the fall of 1994, the Union began a campaign to organize 
Lampi™s production and maintenanc
e employees at Huntsville.  
An election was held on January 12, 1995, in Case 10ŒRCŒ
14568, but the Union lost by a vote of 37 to 30.  The Union 
filed objections which were consolidated for trial with certain 
unfair labor practice allegations. 
 Judge Albert A. Metz pre-sided at the March 13Œ15, 1996 trial,
 and he issued his decision 
on May 22, 1996, finding certai
n 8(a)(1) allegations and dis-
missing the two 8(a)(3) allegation
s.  On exceptions (an appeal) 
                                                          
 2 References to the three-volume transcript of testimony are by vol-
ume and page.  Exhibits are designated G.C. Exh. for the General 
Counsel™s, C.P. Exh. for the Union™s, and R. Exh. for Respondent 
Lampi™s. 
filed by Lampi, the Board, wi
th some elaboration, adopted 
Judge Metz™ decision.  
Lampi, L.L.C.,
 322 NLRB 502 (1996).  
There is no evidence in our case that union activity by em-
ployees continued between the January 1995 election and the 
March 1996 trial before Judge Metz.  Nor is there any evidence 
of union activity among employee
s following the Judge Metz 
trial. 
Before Judge Metz, Neely not only testified against Opera-
tions Manager Overbeck regarding his coercive interrogation of 
her in January 1995, but also in support of Alice Sullivan 
Young, the Union™s election obse
rver (the General Counsel 
unsuccessfully attacked a discip
linary warning that Lampi had 
issued to Sullivan, as she is referred to in Judge Metz™ deci-sion), and about a general pay in
crease found unlawful.  (1:125, Neely.)  The parties stipulated that Lampi posted the notice to 

employees as ordered by Judge Metz and the Board.  (2:321-
322.) Neely was openly active for the Union during the preelection 
period (including, for example, associating with Alice Sullivan) 
and on the day of the election.  
On election day, Neely wore 12 
or more ﬁVote Yesﬂ buttons on th
e front of her blouse.  (1:124, 
137-140, 142).  On seeing all the Union buttons on Neely™s 
blouse that election day, Virgie
 McKenzie, Neely™s supervisor, 
shook her head left to right, in the fashion expression disap-

proval.  (1:141-143.) 
The parties stipulated that President Heike Holderer was 
aware that Neely supported the Union as of the date of the 
January 12, 1995 election, and, th
at Neely testified on behalf of 
the Government at the mid-
March 1996 trial before Judge 
Metz.  (3:480.)  Holderer equates Neely™s testimony before 
Judge Metz with support of the Union.  (3:475.)  Neely con-
cedes that no supervisor said anything to her about her testi-
mony after she returned from the trial before Judge Metz.  
(1:125.) Following the May 22, 1996 issuance of Judge Metz™ deci-
sion, Lampi, on May 29, poste
d on the bulletin Board an un-
signed notice, on Lampi™s official 
letterhead, stating, in relevant 
part, that it would appeal Judge
 Metz™ recommended order that 
a new election be held.  (1:127, 129.)  The only copy of the 
notice offered in evidence is the hand copy (G.C. Exh. 15) 
which Neely made.  The Genera
l Counsel offered the document 
for the purpose of showing animus.  (1:128.)  As the notice 

clearly does not show animus, I reje
cted the exhibit.  (1:129.)  
In removing General Counsel™s Exhibit 15 from the Rejected 
Exhibits File, and placing it in
 the folder for the General Coun-
sel™s exhibits, I now receive General Counsel™s Exhibit 15 in 

evidence for the limited purpose
 of showing the date of Lampi™s posting of a notice of inte
nt to appeal.  The only rele-
vance is to assist in fixing the dates of events. 
C. Overview 
Until the summer (or possibly the spring) of 1996, Connie 
Neely™s job performance record (aside from an attendance 
problem) at Lampi was good.  Following her October 1993 
hiring at Lampi, Neely received good annual reviews from 
Supervisor Virgie McKenzie in October 1994 (G.C. Exh. 10) and October 1995 (G.C. Exh. 11).
  On both reviews McKenzie 
noted that Neely™s efficiency exceeded 100 percent.  She was 
promoted to a grade 8 assembly
 employee, the highest labor 
grade in the assembly division, and she was fully trained in that 
position.  (2:326, Overbeck; 3:482, 486Œ488, McKenzie.)  Even 
so, most of Neely™s experience was on the mini line, rather than 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228the maxi line.  (1:98, 171,
 180, 208Œ209, Neely; 2:339-340, 
Overbeck.)  Most of the lamps on the maxi line are larger than 
those on the mini line. 
Along the way to 1996, Neely picked up some warnings.  At-
tendance was a problem for her, and she received poor atten-
dance warnings in October 1994 (R. Exh. 6, oral), November 
1994 (R. Exh. 7, written), and Ap
ril 1995 (R. Exh. 8, oral).  
Before 1996, Lampi maintained attendance records and warn-
ings on a rolling 12-month basis.  Beginning with 1996, Opera-
tions Manager Overbeck testified, Lampi switched to a calendar 
year basis.  (2:303Œ304, 311-313.)  Although the implication of 
Overbeck™s description of the 
policy is that attendance warn-
ings which have expired under the applicable policy (more than 
12 months old under the pre-1996 policy, and after the start of a 
new calendar year under the 1996 
policy) are not available for 
consideration in any future disciplinary action on that or infrac-

tions of other policies, Overbeck confirms (2:346Œ348) that he 
did rely on these old attendance wa
rnings (R. Exhs. 6, 7, 8), as 
part of the ﬁwhole file,ﬂ when 
deciding to vote for discharge. 
On August 25, 1995, Neely rece
ived a documented oral 
warning (G.C. Exh. 14) over a sa
fety violation.  The warning 
apparently was for failing to keep a power wrench under con-
trol and it flipped and hit the si
de of Neely™s head.  (1:122, 
Neely.) 
On July 18, 1996, less than a week after she returned to the 
first shift, Neely was given tw
o documented oral warnings.  
One was for excessive absenteeism.  (R. Exh. 5.)  The other 
(G.C. Exh. 13) was for a mistake in her work (leaving the UPC 
bar codes off two lamps).  No previous warnings are noted on 
either warning form, although that is true as to the previous 
ones, as well.  The complaint 
does not allege a violation re-
specting either of these July 1996 warnings.  Supervisor 
McKenzie noted on the producti
on warning that a ﬁsevereﬂ 
violation the next time ﬁcan result in termination of employ-
ment.ﬂ  Neely asserts that she does not recall this portion, even 
though she read the warning, and th
at she did not take the warn-
ing seriously because other [unn
amed] employees were ﬁdoing 
stuff, and they wasn™t getting in trouble.  So I didn™t, you know, 

I didn™t think nothing about it.ﬂ  She then admitted that she did 
not know whether the other employees were receiving warn-
ings.  (1:184Œ185.)  In fact, Be
linda Lowe, who make the same error as Neely, only far more
 extensively (over 100 lamps), 

received a 3-day suspension (2:350, Overbeck), and (1:186) so 
told Neely. 
For Neely™s production efficiency, the record shows that it 
began to dip in 1996.  After a robust 124 percent in January, it 
dipped to 88 percent in February, recovered some in March to 
95 percent, and continued to fluctuate with an 89 percent in 
April, a 91 percent in May, and an 87 percent in June.  (R. Exh. 
9).  Lampi implemented a new 
production system in June, go-
ing from a table group of employees to a two-person ﬁcellﬂ or 

team.  Additionally, in June 
Lampi implemented its new pro-duction minimum of 90 percent [rule
 2.2.15; G.C. Exh. 2 at 5], 
although for the first month, June 1996, only 80 percent was 
required to avoid a disciplinary warning.  As Overbeck de-
scribes, several exceptions we
re allowed for employees who 
were new, pregnant, under some other medical restriction, part 
time, working on a new product, plus other exceptions.  (1:91-
92; 2:385Œ387.)  None of the exceptions fits Neely. 
Some 3 weeks after Lampi posted an unsigned May 29 no-
tice of intent to appeal (G.C. Ex
h. 15), or about a week before Neely and others were transfer
red to the newly created second 
shift, a disputed incident occurred (as developed during the 
Union™s direct examination of Neely).  As the employees were 
working, with Neely near one 
end of a 30-foot mini production 
line, Neely observed at least th
ree (unnamed) employees called 
(to the office, apparently) to re
ceive documented warnings.  At 
this point Neely shouted for all (about 20 or so employees) on 
her mini line to hear, ﬁThis is why we need a union.ﬂ  Standing 
some 20 feet from Neely, inside an adjoining room and just 
beyond a ﬁdoorﬂ consisting of a m
ovable curtain of clear plastic 
(color photocopies are in evidence as R. Exhs. 18, 19), were 
President Holderer, Operations Manager Overbeck, and Super-
visor McKenzie. 
Neely concedes that the thre
e managers were
 looking at a 
machine that was running and that
 the area was noisy.  Neely 
believes they heard her, however, because they turned and 

looked at her as she shouted.  Sh
e admits that none of the three 
ever said anything to her about
 her shouted remark.  (1:143Œ149, 187Œ191.)  For their part, the three managers deny ever 
hearing Neely make such a shouted remark.  Nor do they admit 
hearing the shout but not understanding the words because of 
the noise, the distance, and thei
r own conversation.  None of 
the 20 or so employees on the mini line was called to confirm 
or deny the incident.  No evidence was offered identifying the 
three (or more) employees who 
purportedly received warnings 
that day.  An unanswered question is the timing of the call to 
the office of those warned, and the presence of Supervisor 
McKenzie at the time of Neely™s purported shout. 
I find the evidence insufficiently developed concerning 
Neely™s asserted shout.  Because of that insufficiency, I make 
no findings about the asserted incident. 
On July 11 (just before the Ju
ly 12 termination of the second 
shift, Neely complained to Lampi that a male employee, Sergio 
Rivera, was sexually harassing he
r.  Lampi investigated but could not confirm the version of either employee.  Accordingly, 
on July 15 Lampi issued both employees nondisciplinary coun-
seling reports cautioning Rivera
 about Lampi™s policy against 
sexual harassment, and informing Neely that false accusations 
are ﬁvery serious and will be disciplined.ﬂ  (G.C. Exh. 16; 
1:179, 220Œ225; 2:408Œ409; 3:659Œ669.) 
Neely explains that her produc
tion efficiency dropped during 
July 1996 for reasons other than (as the General Counsel con-
tends) slow workers she was paired with.  One of those reasons 
was the Sergio Rivera matter.  The other was that her mother, a 
diabetic requiring insulin shots, was seriously ill.  In fact, 
Neely™s mother died about 1 month after Neely was fired.  
(1:179, 216, 220Œ221.) 
Respecting the two July 18 warnings which Neely received, 
Overbeck confirms that, in weighing the option to discharge 
Neely, he considered the earlier absenteeism warnings as well 
as the July 18 attendance warning.  (2:318Œ319, 345Œ348.)  On 
the UPC bar code warning of July 18 (G.C. Exh. 13), the policy 
violated is stated as number 2.
29.  In Lampi™s Personnel Policy handbook, effective June 17, 1996 (1
:47, 57, 84), rule 2 covers 
ﬁWork Rules.ﬂ  (G.C. Exh. 2 at 2).  Rule 2.2.9 is the ﬁFailure to 
perform a job assignment.ﬂ  The explanatory text reads, ﬁAn 
employee can be disciplined fo
r carelessness, unsatisfactory 
work, or neglect of duty.ﬂ  Marginal notations listing the range 
of recommended disciplinary actions
 begin at a counseling, oral 
or written warnings, suspension or counseling, or discharge.  

(G.C. Exh. 2 at 4.) 
Lampi™s work rules contain no ground for discipline ex-
pressly labeled ﬁoverall perform
ance.ﬂ  Rule 2.215, which cov-
 LAMPI  LLC 229ers ﬁPoor Performance,ﬂ provides that an employee will be 
allowed up to 3 months from the date of hire to come up to full 
performance.  ﬁContinuous poor efficiency or failure to main-
tain performance standards can not
 be tolerated.  Performance 
is considered poor if the aver
age monthly efficiency drops be-
low 90%.ﬂ  Lampi interprets this rule as limited to efficiency 

ratings.  (2:408, Overbeck.)  Both Overbeck (1:64-65, 91, 94; 
2:273, 302Œ303, 407Œ408) and McKenzie (3:617) testified that 
Rule 2.2.9, despite its label of failure to perform ﬁaﬂ job as-
signment, is interpreted as cove
ring the situation of ﬁoverall 
performanceﬂ and that, for that situation, the employee™s entire 
personnel file is reviewed.  As Ov
erbeck puts it, rule 2.29 is for a person who has ﬁmultiple problems.ﬂ  (2:303, 407Œ408.) 
On Monday, August 5, 1996, La
mpi discharged Neely under 
policy rule 2.2.9.  (1:48, 63-
65, Overbeck; 3:600, McKenzie; 

G.C. Exh. 6.)  About 10 minutes be
fore the end of her shift that 
day, Neely was called into McKenz
ie™s office.  Supervisor John Hoffman was present as a witness and, in that capacity, signed 
the termination paper (G.C. Exh. 6).  What was said at the dis-
charge meeting is disputed, 
but the discharge form, which 
Neely refused to sign, is not in 
dispute.  The text provides (G.C. 
Exh. 6): 
 Policy #2.2.9.  Failure to
 perform job assignment 
  June efficiency 86.62 
 July efficiency 68.95 
 In the box for the supervisor™s
 comments, Mc
Kenzie wrote (1:90; 3:580):  ﬁI know of no reason for the drastic change in 
Connie™s performance.  She was paired with different partners 
with no improvement shown.ﬂ 
Apparently within a few days 
of Neely™s discharge, Neely, 
former coworker Belinda Lowe [also fired (2:396, Overbeck), 
apparently about the same time as Neely], and Heike Holderer 
were interviewed on camera by 
news reporter Max Stemple of 
a local television station, appare
ntly Channel 31.  After a back-
ground introduction by news anchor Heather Burns about the 
organizing, the election lost by 
the Union, and a statement that 
employees now say they are being fired for ﬁthe new union 
effort,ﬂ the news clip, after showing a view of Lampi™s facility, 
switches to the interviews (C.P. Exh. 1; 2:250; 3:471Œ473): 
 Connie Neely 
Yes, I am very
 angry.  Cause, I mean, 
you know, I don™t understand why 
they tell me I™m a great employee and 
everything and the next thing you 
know, they tell me I™m fired.  And I 
feel like . . . . 
Max Stemple 
Because of your involvement with the 
unions? 
Connie Neely 
Because it had to be my involvement 
with the unions. 
Belinda Lowe 
We was sitting outside on my lunch 
break and I just, you know, sitting 
outside at the picnic table and I™d 
start talking about the Union and I™ve 
had 1 or 2 go ﬁShh,ﬂ and I said, 
ﬁWhy?  You scared you gonna lose 
your job?ﬂ 
Max Stemple 
Belinda was also
 fired last week.  We 
went to Lampi to confront company 
officials.  They tell us the two both were fired after being written up nu-
merous times for breaking company 
policy and that it had nothing to do 

with the union support.  However, 
they say they stick by their opinion 
that Lampi should be a union-free 
business. Heike Holderer 
We don™t particularly like unions.  
We don™t feel they benefit the em-
ployees and we like to have direct 
interaction with our employees so 
we™re not for the unions.  We™re 
against them. 
Max Stemple 
Officials at Lampi say they™ve al-
ready petitioned to appeal the court™s 
ruling allowing for a new union vote.  
If this happens, then employees will 
not be allowed to vote for a union 
again and Lampi will remain a union-
free business.  Heather, this all comes 
down to the age-old question of 
whether or not a union is good for 
both employees and business or not. 
Heather Burns  
Lampi is certainly outspoken about it.  
We™ll have to wait and see what hap-
pens.  Thank you. 
 D .Connie Neely Discharged August 5, 1996 
After Lampi implemented the new production system in 
June, and issued the revised Personnel Policy handbook effec-

tive June 17, 1996 (G.C. Exh. 
2), Operations Manager Over-
beck began meeting with the depa
rtment supervisors to review 
the monthly efficiency reports.  
He distributed copies of the 
June report to the supervisors.  In early July Overbeck, by him-
self, inspected the June report and made notes on his copy.  
[Recall that he had set a preliminary standard of only 80 per-
cent for the first month, so that not until the first full month 

(July) under the new system would the handbook™s 90 percent 
standard (rule 2.2.15) apply.  (2:385, 434Œ435.)  Overbeck also 
established several exemptions 
from the requirement to make 
standard, and these included exemptions for employees who 
were pregnant, working on new 
products or in new depart-ments, part-time employees, new employees, packers, crimpers, 
and other not having full control over their ability to make 

standard.]  After making notes 
on his own copy of the June 
report (G.C. Exh. 7), such as who should be warned or termi-
nated, he called in each supervisor. 
Overbeck and the supervisor went down the list discussing 
each person whose rating was below (for June) 80 percent.  
Based on their discussion, and in
 line with the explanations 
given by the supervisors for the low ratings, Overbeck revised 
some of his initial thoughts about the appropriate discipline.  
(1:71, 92-94; 2:383Œ389, 439Œ442.)  For example, although 
Overbeck initially wrote that Patricia Collier, at 69.75 percent 
(G.C. Exh. 7 at 1), should be te
rminated, when the supervisor 
informed him that Collier was working on a new product in a 
new department, Overbeck backed off.  (1:91-92; 2:387Œ388.)  
Similarly, although Overbeck initi
ally wrote that Judith Delong, 
at 69.63 percent (G.C. Exh. 7 at 2) should be terminated, he 
relented when the supervisor a
dvised that Delong was working 
in a new department.  (2:391,)
  Connie Neely was passed by 
because her percentage was 86.62.  (2:391; G.C. Exh. 7 at 1.) 
When the July report (G.C. Exh. 8) was printed, Overbeck, 
in early August, went through the same process.  [Recall that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230this time employees had to average at least 90 percent to avoid 
discipline.]  Overbeck marked three for discharge:  Ginger 
Laudermilk (47.88 percent), Beli
nda Lowe (83.15), and Connie 
Neely (68.95).  All three were fired.  (2:392-396, 435-436.) 
When Overbeck and McKenzie, during their early August 
meeting, came to Neely™s name, Overbeck asked whether 

McKenzie knew why Neely™s percentage had dropped.  
McKenzie said no because she had changed her partners and 
talked with her but could offer no reason for the drop.  
McKenzie told Overbeck that Neely did not seem to care.  At 
Overbeck™s request, McKenz
ie obtained Neely™s personnel 
folder, and they went through Neely™s file.  They noted the 
prior attendance warnings and the UPC code warning.  Over-
beck expressed the opinion that they had no choice but to ter-
minate, and McKenzie agreed.  They then met with President 
Holderer and discussed the matter.  Holderer reviewed the file, 
including the attendance warnings. 
 In a ﬁjoint decision,ﬂ the 
three decided that Neely should
 be terminated.  (1:45-47; 
2:341Œ348, 400Œ402, 684, Overbeck; 3:548Œ551, 588Œ590, 
617, McKenzie.) 
Although the accounts of Overbeck
 and McKenzie are essen-
tially the same, there is one difference to note.  Overbeck de-
scribes the process as one in 
which McKenzie made a recom-
mendation to discharge, with which he agreed, followed by the 
next step of their going to Holderer where Overbeck recom-
mended discharge, followed by Ho
lderer™s review of the file, a 
discussion, and a joint decision.  McKenzie agrees with the 
joint decision concept, but strongly asserts that neither she nor 
Overbeck made any recommendation.  She specifically denies 
that she went to Holderer™s office with a recommendation of 
discharge.  (3:590.)  In her own brief testimony, Holderer does 
not address the meeting or the 
(joint) decision to discharge 
Neely. 
While I credit McKenzie™s different version respecting an 
express recommendation, she did concur with Overbeck™s as-

sessment that discharge was require
d.  Moreover, the fact that she and Overbeck went to Holderer™s office with Neely™s per-
sonnel file was something more 
than a ﬁHey, boss, we™ve got a 
problem.  What do you want to do?ﬂ  At the very least, their 

trip to see Holderer implied a recommendation of discharge.  
The only relevance of the difference in the accounts is that 
McKenzie™s version, 
particularly her specific denial that she 
went to Holderer™s office with a recommendation of discharge, 
lends some support to her reference to ﬁAliceﬂ at the discharge 
meeting with Neely.  (I discuss the ﬁAliceﬂ reference in a mo-
ment.)  That is, although it is not necessary for me to ascertain 
the precise reasons for all the behind-the-scenes events, in that 
it is enough that I credit one witness or another, what likely 
happened is helpful to know in the 
credibility analys
is.  In this instance it appears that McKenz
ie had some kind of mental 
reservation about recommending discharge either to Overbeck 
or to Holderer.  Nevertheless, ca
ught in the rush of events, she 
concurred with Overbeck™s opinion favoring termination. 
There is one other difference.  
In McKenzie™s initial descrip-
tion, she reports that she and Overbeck noted that Neely™s per-
sonnel file had ﬁaﬂ poor attendan
ce warning as well as the UPC 
code warning.  (3:549.)  Those we
re the two July 18 warnings.  
(R.  Exh. 5 and G.C. Exh. 18.)  Again, on cross examination 
(3:589), McKenzie refers to the attendance warning in the sin-
gular.  (3:589, 617.)  Only in describing the visit to Holderer 
does McKenzie use the plural, but then she uses it even as to 
the UPC code warning.  (3:550.)  The relevance of this is its 
bearing on the question of whether Lampi overreached when it 
countedŠif it didŠthe 1994 and 1995 attendance warnings.  
However, Overbeck testified that, when Lampi considers disci-
pline under rule 2.2.9, the empl
oyee™s whole personnel file is 
reviewed.  (2:273.)  That is wh
at he did with Neely™s personnel 
file.  (1:46; 2:341-348, 400-401, Overbeck; 3:589, McKenzie.)  
When they went to Holderer, she reviewed the ﬁcontentsﬂ of 
Neely™s file.  (3:589, McKenzie
.)  Nothing is ever removed 
(discarded) from a personnel file.  (2:312, Overbeck.) 
Turn now to Neely™s discharge the afternoon of August 5, 
1996.  About 10 minutes before he
r shift ended that day, Neely 
testified, McKenzie called her in
to an office.  Supervisor John 
Hoffman entered the office with the other two.  As they sat 

down, McKenzie wasted no time. 
 She told Neely that she was 
terminated effective right then.  Neely asked how could they do 

this to her when she had not ever been suspended.  McKenzie 
replied that [Operations Manager]
 Morris Overbeck said that it 
had to happen.  Neely then said 
she needed to get her toolbox.  
Supervisor Hoffman said she could not return to the work area, 
and that he would get it.  When Hoffman left the room, 
McKenzie asked Neely if she had talked to ﬁAliceﬂ lately.  
ﬁNo,ﬂ Neely replied.  McKenzie said she was sorry that this had 
to happen, but she had warned the employees that something 
was going to happen.  Neely te
stified that she understood the 
ﬁAliceﬂ to be Alice Sullivan Young, and the asserted warning 
to be a reference to the product
ion meeting in February when 
McKenzie had told the group to get their production up or go work elsewhere.  (1:129Œ131.) 
McKenzie gives a somewhat diffe
rent version.  Between the 
joint-decision meeting with Overbeck and Holderer and the 
discharge-meeting with Neely 
and Hoffman, McKenzie testi-
fied (3:551, 580581), she prepared the discharge paper (G.C. 
Exh. 6).  That was probably 
the day following McKenzie™s 
meeting with Overbeck and Holderer.  (3:581-582.)  Earlier I 

summarized the text of the pa
per (G.C. Exh. 6) reflecting 
Neely™s discharge.  In a space to note the ﬁDate of previous 
action,ﬂ the only date listed is that
 of July 10, 1996.  McKenzie 
concedes that the referenced date should have been July 18, 

1996 for the ﬁUPC code violation.ﬂ  (3:3:553.)  Recall that on 
July 18 Neely received two oral
 warnings, one for excessive absenteeism (R.  Exh. 5) and the other (G.C. Exh. 13) for the 
UPC code violation. 
According to McKenzie, when she, Hoffman, and Neely 
were in the office, she showed the discharge paper to Neely and 
explained that the efficiency percentages are compiled into a 
monthly report.  She pointed to the percentages for June and 
July.  ﬁWe went over that and I explained to her because of the 
overall performance, that we were
 terminating her employment.  
That being a combination of the poor efficiency, the UPC code 

violation, the bad attendance, 
the overall poor performance.ﬂ  
Asked whether Neely said anythi
ng, McKenzie testified that 
Neely would not sign the document.  McKenzie then asked if 
Neely wanted Supervisor Hoffm
an to retrieve her personal 
belongings from her work station.  Neely said yes.  When 

Hoffman left the office, ﬁI told Connie that I hated that it had 
come to this.  And then John and I walked out with her.ﬂ  
McKenzie denies that the name of ﬁAliceﬂ was mentioned dur-
ing the interview, denies that 
she asked whether Neely had seen 
ﬁAliceﬂ lately, denies referring to any warning that this would 

happen, and denies saying that ﬁMorrisﬂ said it had to happen.  
(3:551-552.)  LAMPI  LLC 231McKenzie (3:554), as Overbeck (2:402-403), denies that 
Neely™s union activities or tes
timony before Judge Metz had 
anything to do with Neely™s discharge.  Overbeck also denies 
ever telling McKenzie that Neel
y™s discharge had to happen.  
(2:402.) Respecting the meeting, Neely 
testified more persuasively 
than did McKenzie, and I credit Neely.  At the same time, I find 
it probable that McKenzie did hand the discharge paper to 
Neely, or place it before her, 
and that McKenzie referred to the 
efficiencies of June and July re
flected on the paper.  I find that 
McKenzie did so.  Noting the reference on the discharge paper 
to the (intended) date of July 
18, when two warnings were is-
sued to Neely (one for attendance and the other for the UPC 

code violation), and to the listing of 2.2.9 on the paper, I find 
that McKenzie also referred to Neely™s ﬁoverall performance.ﬂ  
Even so, in light of McKenzie™s 
description of references in the 
singular to the attendance warning in the file, and noting Over-
beck™s unpersuasive testimony th
at he relied on the 1994 and 
1995 attendance warnings, I find that Lampi, even if it saw the 

earlier, and by then stale warn
ings of 1994 and 1995, attached 
no weight to them.  Indeed, I find, that is why only the specific 
date of July 18 [as corrected at trial] is listed under previous 
actionŠLampi itself treated the 1994 and 1995 warnings as 
stale even though, by Lampi™s practice, nothing ever is re-
moved from the file and discarded. 
E. The Government™s Prima Facie Case 
1. Knowledge 
Background knowledge as to Connie Neely™s union sympa-
thies and support has been described earlier.  Lampi denies 
knowledge of any active support by Neely of the Union since 
her March 1996 testimony before
 Judge Metz.  Lampi argues 
(Br. at 38) that knowledge of
 past union support does not estab-
lish that Neely still supported the Union some 4 to 5 months 
later.  Oh, but it does.  The law presumes that the existence of 
an established fact continues in
to the future unless shown oth-
erwise.  Lampi has not shown otherwise.  Indeed, I find that the 
image of Neely™s open support of the Union, and of her testi-
mony before Judge Metz, remained as a vivid icon on the desk-
top screen of Lampi™s memory. 
2. Timing Timing does not favor the Government.  As I have found in-
sufficient evidence regarding the asserted mid-June shout by 

Neely about ﬁThis is why we need a union,ﬂ it is clear that the 
last open Union or Board-connected activity of Neely™s was her 
March 1996 testimony before Judge
 Metz, and the last Union-related event of any kind, before August 5, was the May 29 
posting by Lampi of its notice to employees that it intended to 
appeal Judge Metz™ decision. 
 Between Judge Metz™ May 22 
decision and Lampi™s May 29 posting, and the August 5 dis-

charge of Neely, there were intervening events. 
First, Neely initially conceded 
that Supervisor McKenzie in-
formally counseled her at least tw
ice in July, after she returned 
from the second shift, about needing to increase her production 

efficiency.  [Recall that on June
 17 Lampi implemented its new 
requirement that workers must produce at an efficiency rate of 
at least 90 percent, although Lampi let June be a grace month in 
which an 80 percent rating would escape penalty.  Also in June 
Lampi installed its new production system, switching from a 

group table of 10 or more employees to a two-person cell or 
team.]  The second counseling was when Neely was part of a 
group being told that their production was low and that they 
were talking too much.  (1:104Œ113.).  On cross examination 
Neely concedes that, during the 
last month of her employment, 
McKenzie told her once that she needed to pick up her produc-

tion.  (1:162).  In her October 1996 pretrial affidavit (R. Exh. 
2), Neely told the Board agent 
that McKenzie counseled her 
three times.  The approximate dates for such counselings are 

not given in the record.  (1:162-165.) 
Shown a note (G.C. Exh. 12), dated February 28, 1996, 
which she had made concerni
ng the second counseling she 
admitted at trial, Neely moved th
e dates of the two counselings back to February.  (1:115, 125Œ126.)  Of course, it is quite pos-
sible that such counselings of 
employees, including with groups 
of employees, occur ever so often if the production reports 

show that the efficiency percentages are dipping.  Nothing mili-
tates against the possibility of counselings in February, and 
then again in July.  Indeed, Neely admits (1:118Œ119) that she, 
as part of a group, was orally
 counseled (not documented) for 
low productivity while she was on the second shift. 
Supervisor McKenzie testifie
d that she began in May 1996 
counseling Neely to increase he
r productivity by reducing ex-
cessive trips to the restroom, 
wandering from her work station, and excessive talking, and that 
she so informally (and without documentation) counseled N
eely 15 to 20 times from May 
through July.  McKenzie testified that Neely did not show 

much concern.  (3:497Œ499, 521Œ529, 596Œ599.)  Admittedly 
(3:600), McKenzie never gave Neely a disciplinary warning for 
any of this.  I credit McKenzie who testified in a believable 
fashion regarding this area (in 
contrast to Neely™s confused 
description).  In this connection,
 I attach some weight to the admitted fact that, as mentioned above, Neely, along with oth-
ers, was counseled for low production efficiency while she was 
on the second shift.  (1:118Œ119.)  While Neely™s 87-percent 

efficiency (R.  Exh. 9) saved her from any discipline for June 
(2:391), Overbeck), fate struck hard when her July efficiency 
dropped (R. Exh. 9) to 69 percent. 
Recall also the two July 18 warnings that Neely received, 
one for attendance (R. Exh. 5) a
nd the other (G.C. Exh. 13) for 
not applying the correct UPC codes in marking two lamps.  
This type of mistake, Overbeck testified, could cost Lampi 
monetary penalties, and Lampi c
onsiders it a serious infraction.  
The warning notice advised Neely that a ﬁsevereﬂ violation 

could result in her termination.  (2:401Œ402.)  As already men-
tioned, Neely testified that she 
did not take the warning seri-
ously because other employees supposedly were breaking rules 
and not getting into trouble.  (1:184Œ185.)  That certainly was 
not so as to Belinda Lowe who, as mentioned earlier, received a 
suspension for the same type 
mistake (although far more exten-sive) as Neely™s. 
Finally, there is the incident which triggered the discharge 
eventŠthe July efficiency report (G.C. Exh. 8) which showed 
that Neely™s efficiency had dropped to 68.95 percent.  I reach 
that matter in a moment. 
3. Animus The complaint contains no alle
gations of independent viola-
tions of Section 8(a)(1) of the Act, and none was litigated by 
implied consent.  For animus 
the General Counsel relies on 
several secondary items.  The fi
rst of these is the unfair labor 
practice findings in the prior case, including an unlawful inter-
rogation there by Operations Manager Overbeck of the alleged 
discriminatee here, Connie Neely. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232The Government also argues (Br. at 17Œ18) that animus is 
shown by Lampi™s implied failure to comply with the Board™s 
order that it cease maintaining a rule that employees may not 
discuss their pay with fellow employees.  The old rule so pro-
vided, as shown at 322 NLRB 50
2, 504.  Lampi™s June 17 Per-
sonnel Policy handbook shows that the offending two sentences 

[ﬁYour pay is not to be di
scussed among fellow employees.  
This discussion could result in immediate dismissal.ﬂ] have 
been removed, leaving the following statement, as relevant, 
under rule ﬁ8.1.  Pay is confidentialﬂ (G.C. Exh. 2 at 14): 
 The amount of your pay is a confidential matter between you 

and the company and is disclosed by this company only to 

government/official offices such
 as taxing units etc., as re-
quired by law. 
 The complaint does not attack this provision.  The General 
Counsel™s argument appears to be that the quoted confidential-
ity statement, as it now reads,
 shows animus because it impli-
edly carries the same message as the earlier wording.  The 
Government cites no cases for this contention, and does not 
even pause to advance any logical interpretation for such 

thought.  I find no animus in the above-quoted 1996 wording. 
Next, the General Counsel points to President Heike 
Holderer™s August 1996 on-camera statements (C.P. Exh. 1) to 
Channel 13 that ﬁWe don™t part
icularly like unionsﬂ and that 
Lampi is ﬁagainst themﬂ because they do not benefit employees 

and would interfere with Lampi™s ﬁdirect interaction with our 
employees,ﬂ in conjunction with Lampi™s handbook position 
(G.C. Exh. 2 at 13): 
 7. Labor Unions 
This is a non-union plant. 
It is our desire to always remain non-union.  Our goal 
is to maintain good working conditions, treat people fairly 
and run our business successfully. 
We feel that unions do not cr
eate jobs, increase plant 
effectiveness or produce product
s that satisfy customers.  
We feel that they ha
ve the opposite effect. 
Our main objection to Unions is that they reduce team 
work and harmony.  Unions create a third party instead of 
allowing people to work together and directly with each 
other.  Our customers prefer to buy products from a non-
union plant as they have less fear of their supply being cut 
off due to a strike. 
Unions spend money to organize, thus they must re-
cover their expenses by collecting from your pay check.  
Unions attempt to gain power by weakening rights and 
freedom of individual employees. 
It is much better to work together to assure individual 
growth, security and business success and strengthen indi-
vidual rights and freedoms. 
 Citing no case for the Govern
ment™s position, the General 
Counsel even fails to mention Section 8(c) of the Act.  Al-

though citing no cases, Lampi (Br.
 at 35) contends that 
Holderer™s televised comments 
[and, although not mentioned, 
Lampi™s handbook postion] are protected by Section 8(c).  
There is no merit to Lampi™s argument that Holderer™s com-
ments are irrelevant because they came after Neely™s discharge 
and do not [expressly] refer to Neely. 
Lampi™s handbook expression of its desire to remain a non-
union plant makes no threat, and outlines the reasons for the 
company™s position.  That statement clearly is milder than the 
one, found to express animus, in 
Stoody Co.,
 312 NLRB 1175, 
1176, 1182 (1993).  For example, there is no pledge here, as 
there, to prevent any union from coming into the plant ﬁby 
every proper and legal means available.ﬂ 
Holderer™s televised comments, however, reveal more feel-
ing than Lampi™s printed page.  As Holderer flatly states on 
camera, ﬁWe don™t particularly 
like unions.ﬂ  In fact, ﬁWe™re against them.ﬂ  That strong feeling of opposition to unions, 
indeed, a dislike of unions, expresses antiunion animus.  As 
with the expression in 
Stoody, Holderer™s comments are not 
unlawful.  Nevertheless, they reveal animus, and such animus, 
in the proper context, can assist in determining whether the 
evidence demonstrates an
 unlawful motivation. 
Finally, the General Counsel points to the ﬁAliceﬂ comment 
assertedly made by McKenzie at Neely™s discharge interview.  
Recall that Alice Sullivan Young was the Union™s observer at 
the January 1995 election, and that Neely openly associated 
with Sullivan at the plant.  Recall that, present for Neely™s dis-
charge, were Neely and superv
isors McKenzie and Hoffman.  
Earlier I described the meeting a
nd my crediting of Neely and, 
to some extent, McKenzie.  Recall that when Hoffman left the 
room, McKenzie, as I have fo
und,  asked Neely if she had 
talked to ﬁAliceﬂ lately.  ﬁNo,ﬂ Neely replied.  McKenzie said 

she was sorry that this had to happen, but she had warned the 
employees that something was goi
ng to happen.  Neely testified 
that she understood the ﬁAliceﬂ to be Alice Sullivan Young, 

and the asserted warning to be a reference to the production 
meeting in February when McKe
nzie had told the group to get their production up or go work elsewhere.  (1:129-131.) 
What interpretation should be placed on McKenzie™s refer-
ence to ﬁAliceﬂ?  Does it mean, ﬁTop management nailed you 
for supporting the Union, and especially for testifying against 
them before Judge Metz.ﬂ  Or does it mean, ﬁYes, you sup-
ported the Union and testified agai
nst us, and I get a kick out of 
this opportunity to rub your nose in the fact that a big union 
supporter like you is being fired, but regardless of all that, you 

would have been fired today anyhow because of your poor 
efficiency in July.ﬂ  What about
, ﬁI saw Alice at the mall last week and she asked about you. 
 Have you talked with her 
lately?ﬂ 
Of those possibilities, the most logica
l is the first.  I find it is 
the message which Mc
Kenzie intended to convey.  Although 
both the first and third are simple concepts, only the first easily 
fits the facts.  The third might have applied if McKenzie had 
offered that explanation, but she denies any reference to Alice.  
Similarly, the second al
ternative, while it c
ould fit the situation, 
was not offered as an explanati
on.  Thus, McKenzie™s denial that she mentioned the name of Alice eliminates the second 
alternative from consideration. 
It might be asked, however, how does the first possibility fit 
the facts when, as I have found, McKenzie had given Neely 
informal (undocumented) counselings from May through July 
(excluding the 3 weeks when Neely was on the second shift) in 
an effort to increase her production.  If McKenzie was out to 
ﬁget,ﬂ and ﬁdig,ﬂ Neely, why 
did McKenzie not simply issue 
her written warnings at every opportunity?  The answer, I find, 
is that McKenzie™s reference to ﬁAliceﬂ was not a ﬁdigﬂ at all, 
but a signal meaning that the di
scharge decision was made by 
top management and, in McKenzie™s opinion, was driven by 
Neely™s strong support for the Union, and especially by her 
testimony against Lampi™s management in the trial before 
Judge Metz.  Actually, determining such behind-the-scenes 
 LAMPI  LLC 233events and motivations is difficult, and in this instance unnec-
essary.  I have credited the wi
tness who was mo
re persuasive on a given point.  Sometimes that leaves the various findings 

with a peculiar alignment or two. 
In short, I find that Supervisor McKenzie™s reference to ﬁAl-
iceﬂ discloses both animus and an unlawful motivation by 
Lampi in the discharge of Connie Neely. 
4. Disparity 
In a further effort to show 
an unlawful motivation, the Gov-
ernment argues (Br. at 29Œ33) that, from an oral performance 

warning (G.C. Exh. 13) to Neely on July 18, Lampi skipped the 
progressive steps of a written warning, and then a suspension, 
and zapped Neely with a discharge because her July efficiency 
had dropped to 69 percentŠyet all the while Lampi was retain-
ing others, with low efficiency 
ratings, and issuing them warn-
ings.  Countering, Lampi argues
 (Br. at 36Œ37) that, with one 
exception, none were simila
rly situated to Neely. 
Most of those named by the General Counsel fit one of the 
exceptions, such as pregnancy, listed by Overbeck.  Curiously, 
all parties rely on the case of 
Ginger Laudermilk as showing, or 
disproving, disparity.  Hired January 15, 1996 (G.C. Exh. 7; 
1:75, 104), Laudermilk™s effici
ency for May was 61.18 percent 
(G.C. Exh. 27).  After 2 straight days at a 33-percent efficiency 

(G.C. Exh. 27), Supervisor La
ura Harbin gave Laudermilk a 
documented oral warning (G.C. Exh. 26a.)  When Overbeck 
saw the June efficiency report (G.C. Exh. 7), with Laudermilk 
at 57.86 percent, he and the supervisor went through Lauder-
milk™s personnel file.  Finding warnings there for other matters, 
Overbeck decided that a final warning should issue to Lauder-
milk under policy rule 2.2.9.  (2:
390.)  In fact, on July 3, Laud-
ermilk was suspended for 3 days for four different matters:  

Failure to follow instructions, 2.2.9; the same being insubordi-
nation, 2.2.8; failure to wear safe
ty glasses; and failure to meet 
performance [efficiency] standard
s, 2.2.9.  (G.C. Exh. 26b.) 
When Overbeck inspected the July efficiency report, and saw 
Laudermilk™s 47.88 percent (G.C. 
Exh. 8 at 1), he and Supervi-
sor John Hoffman decided that
 Laudermilk should be termi-nated under policy rule 2.2.9.  (2:393-395, Overbeck.)  The text 
of Laudermilk™s August 3 discharge paper (G.C. Exh. 26c) 
reads very much like that of Neely™s: 
 Policy #2.2.9.Failure to follow job assignment 
  June efficiency 57.86 
 July efficiency 47.88 
 In the box for the supervisor™s comments, Hoffman wrote:  
ﬁHave not seen any improvements of efficiency over the past 

few months.ﬂ  Laudermilk signed
 the report, as did Hoffman.  
The date by the signatures is A
ugust 5, 1996 (the same date that Neely was fired). 
Lampi argues that its treatment of Neely and Laudermilk was 
practically identical, and in any 
event Overbeck (2:395) did not 
know whether Laudermilk supported the Union or not.  The 

General Counsel and the Union poi
nt to the fact that Lauder-milk was first suspended before 
she was fired, and that Neely 
was not given the courtesy of a ﬁwake-upﬂ suspension as had 
been extended to Laudermilk. 
 As Laudermilk had not been 
employed during the union activities (and there is no evidence 

of union activities, open or covert, in 1996 other than the March 
trial), and especially as she ha
d not testified against manage-
ment before Judge Metz, as Neely had, the clear distinction 
between the two, and their treatment by Lampi, is Neely™s pro-
tected activities.  Disparity for an unlawful reason is shown. 
5. Pretext 
When asked the reasons for the 
discharge of Neely, both Op-
erations Manager Overbeck (1:
47) and Supervisor McKenzie (3:601) list three:  (1)  absenteeism problem, (2) severity prob-
lem (warning for UPC code mistake), and (3)  poor efficiency. 
As I have found, Lampi did not rely on, or give weight to, 
the 1994Œ1995 attendance warnings.  Indeed, although Over-
beck mentions (2:342, 400, 408)
 seeing the August 1995 safety 
warning (G.C. Exh. 14) in Neely™s personnel file, it is not listed on the discharge paper either under the topic for previous warn-
ings or under any topic for ﬁoverall performance.ﬂ  Instead, 
only the three items are listed on the discharge paper (G.C. 
Exh. 6), and two of those (attendance and UPC code mistake) 
are by reference to the July 18 [date as corrected at trial], 1996 
warnings.  It is those three items, I find, that Overbeck and 
McKenzie mean when they describe ﬁovera
ll performance.ﬂ  
The August 1995 safety mistake 
by Neely became an after-
thought for use at the trial to bolster Lampi™s case.  I so find. 
Respecting the warning of July 18 (R. Exh. 5) for excessive 
absenteeism, it is clear that the attendance matter, with merely 
an oral warning, was not at an
y serious stage.  Whether under 
the new or even the old (rolling 12-month) policy, Neely™s 
attendance record had been cleared.  That is why this step, in 
the progressive discipline for the attendance track, was the first 
stepŠan oral warning.  To the extent that Overbeck includes 
this warning as part of Neely™s 
asserted ﬁseverity problem,ﬂ he 
overreaches.  And he does so, I fi
nd, to shore up what he and 
Lampi perceive to be a weak case. 
As for Neely™s mistake of fail
ing to put the UPC code on two 
lamps, at every possible turn Overbeck trumpets his opinion of 
the seriousness of Neely™s mistake, stressing that each one 
could have cost Lampi a $1000 penalty.  Indeed, it seems that 
there is even more to Neely™s mistake than a mere, isolated 
mistake.  According to Overbeck, the UPC code mistake repre-
sented a ﬁseverity problemﬂ (1:47), a ﬁserious offenseﬂ (2:400), 
indeed, a ﬁvery serious offenseﬂ (2:402).  At one point, 2:408, 
Overbeck asserts that, of the wa
rnings in Neely™s personnel file, 
ﬁtwo or three [were] severity wa
rnings.  So that was on overall 
performance.ﬂ  Clearly, Overbe
ck supposedly saw Neely as a 
walking ﬁseverity problem.ﬂ 
No one questions that the UPC code is an important matter, 
and that Neely made a mistak
eŠthe only documented perform-
ance mistake of her entire career at Lampi.  [Trial lawyers and 
brain surgeons would be envious of her near-flawless job per-formance.]  But in observing Overbeck repeatedly nail Neely to 
the cross over this ﬁvery serious offense,ﬂ and her ﬁseverity 
problemﬂ [as if Neely goofed on most everthing she did], I was 
reminded of the oft-quoted3 line from the Queen™s response 
(III, ii, 237) to Hamlet™s question, as paraphrased here: 
 Overbeck doth protest too much methinks. 
 While applying the UPC code is an important matter, 
Neely™s mistake, in light of her demonstrated competence dur-

ing her nearly 3 years at Lampi, was not deemed serious 
enough at the time to warrant even a written warning under rule 
2.1.1.2.  [That rule provides 
for written warnings for ﬁlightﬂ 
second offenses, or for ﬁmore severeﬂ first offenses.ﬂ]  ﬁVer-
balﬂ [oral] warnings, as was Neely™s, are issued for ﬁlightﬂ 
                                                          
 3 As, for example, in 
Blue Square II,
 293 NLRB 29, 38 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234offenses.  Rule 2.1.1.1.  (G.C. 
Exh. 2 at 2.)  Indeed, Neely™s 
coworker, Belinda Lowe, left the UPC code off over 100 lamps 
and was merely suspended rather
 than ﬁindustrially hanged.ﬂ  
Overbeck™s posturing at trial (2:343) that, had Neely missed 
applying the code to even one more light that day, ﬁshe would 
have been suspended or terminated,ﬂ merely highlights the 
animus that he and Lampi have against Neely. 
Overbeck™s exaggerated protests of Neely™s ﬁseverity prob-
lem,ﬂ in light of his demeanor, convince me that, in an after-

the-fact effort he is trying to convert an incident warranting a 
first-step oral warning into a corporate tragedy.  His purpose, I 
find, is to add weight to what 
he and Lampi now perceive to be 
a flimsy basis for discharge.  In fact, no ﬁseverity problemﬂ is 

shown.  Accordingly, I find that Overbeck and Lampi engaged 
in an exaggerated effort to portray the UPC mistake as a near-
tragedy, all for the pretextual purpose of enhancing Lampi™s 
chances for success in this proceeding. 
Turn now to McKenzie™s comment, at the bottom of the dis-
charge paper (G.C. Exh. 6), about knowing of no reason for the 
ﬁdrastic change in Connie™s pe
rformance.ﬂ  At trial Overbeck 
testified (2:410) to essentially th
e same by assert
ing, respecting 
Neely™s work during the second shift (June 24 through July 12), 
that ﬁthere should have been no reason why she shouldn™t have 
made her efficiency.ﬂ  Althoug
h the Government argues that 
Neely™s efficiency score was adversely impacted by being 

paired with slow workers, and having to work on the maxi line 
when her primary experience was on the mini line, the evidence 
does not support the requested findings. 
However, it appears that La
mpi knew very well that Neely 
was experiencing personal proble
ms that contributed to the 
decline in her production efficiency.  One of these was the sex-

ual harassment matter.  The day (July 11) that Neely™s produc-
tion level hit bottom, at 31 percent, is the very day that Neely 
met with Overbeck and President Holderer to lodge her claim of sexual harassment.  (2:267Œ2
70, Overbeck; G.C. Exh. 16, 
23).  Although, as Overbeck explains (2:269), the 30-minute 
down time for the meeting was 
not counted against Neely™s 
efficiency score for the day, one cannot equate the nature of 

that problem, and its 
emotional truama, with a 30-minute break 
period which is not counted against the efficiency score.  

Lampi™s top management (Holde
rer and Overbeck) had first-
hand knowledge that Neely wa
s under emotional stress. 
As noted earlier in the overview section, Lampi investigated 
Neely™s sexual harassment allegation.  Unable to substantiate 
the version of either party, La
mpi counseled both on July 15.  
McKenzie admits (3:575) that Holderer informed her of the 
allegation.  Lampi also knew that Neely™s 2 worst days, by far, 
were her 31 percent the day (Jul
y 11) she lodged her complaint, 
and the very next day, Friday, July 12, at 34 percent.  (G.C. 

Exh. 5c.)  It does not take the 
wisdom of Solomon to recognize 
that there probably was a connection, and to discuss the matter 
with Neely or to make some allowance for it.  It was no acci-
dent, I find, that Lampi did neither.  Thus, I find that it is 
falsely misleading for Overbeck, McKenzie, and Lampi to con-
tend that they had no idea of what could have been causing 
Neely™s July percentage to take a dip.  More than that, I find 
that their false statements are pretextual, and made for the pur-
pose of hiding their own knowledge in order to suggest that no 
reason existed that might explain the drop.  This, in turn, was to 
justify accelerating the discipline so as to bypass a suspension 
and go straight to a discharge.  The motive for this, I find, was 
to get rid of Neely because of her strong and open support of 
the Union, and particularly be
cause of the damaging testimony 
which she gave before Judge Metz in March 1996. 
Neely also was under stress becaus
e of her mother™s illness.  
Now the mother had been ill the whole time that Neely worked 

at Lampi.  (1:216.)  Holderer knew this, for about late 1994 
Holderer overruled McKenzie 
and excused Neely from work 
the next day so that Neely could 
be instructed on how to attach 
the dialysis equi
pment to her mother and to learn how to give 
the mother insulin shots.  (3:650Œ654, 670.)  During the sum-
mer of 1996, as McKenzie adm
its (3:529, 579), she learned 
from Neely that her mother was being hospitalized.  Neely 

confirms.  (3:647.)  While this
 is some evidence that Neely 
would be under stress a
bout her mother (McKenzie, in her role 
as a supervisor, apparently never inquired about the mother™s 
condition after her hospitalization)
, there is no direct evidence 
that Neely ever told McKenzie that her mother™s condition was 
deteriorating.  Nor is there any direct evidence that Overbeck or 
Holderer was aware even that Neely™s mother had been hospi-
talized, much less that her 
condition was deteriorating. 
Overbeck denies (3:684) that McKenzie ever told him that 
Neely had told McKenzie that the mother™s illness was affect-
ing her ability to make produc
tion.  Disbelieving Overbeck, whom I generally do not credit
, I find that McKenzie would 
have told Overbeck and Holderer that Neely™s mother had been 
hospitalized, and I further find that she did tell them.  Rather 
than serving as a reason to confer with Neely about her 
mother™s condition, and its possi
ble impact on her production, 
that information was swept under the rug.  Thus, in addition to 
knowing about the sexual harassment matter probably ad-
versely impacting on Neely™s efficiency rate, Lampi also knew 
that Neely™s mother was in the hospital.  As those two personal 
problems of Neely were inconven
ient obstacles in Lampi™s way 
of getting rid of Neely, Lampi simply ignored them and pre-

tended that it did not know of any reason for Neely™s low pro-
duction.  This was for the purpose of accelerating its discipline 
of Neely and to bypass the suspension step. 
A few more words are to be said about the suspension step.  
Under Lampi™s rule 2.1.2, suspension can be imposed for either 

a severe offense or a second or 
third offense.  As mentioned 
earlier, discharge can be the penalty for a ﬁthird or fourth in-
fraction, as well as a severe infraction . . . .ﬂ  (G.C. Exh. 2 at 2-
3.)  Lampi proceeded under rule 2.2.9, which Overbeck asserts 
if for persons with ﬁmultiple problems.ﬂ  (2303, 407Œ408.)  But 
on July 3 Ginger Laudermilk was given a suspension under 
2.2.9, and her stated conduct (fa
ilure to follow instructions) 
constituted insubordination [an independent ground for dis-

charge under rule 2.2.8], the failure
 to wear safety glasses, and 
poor efficiency.  The text bluntly warns that the next action will 

be termination.  (G.C. Exh. 26b.)  Moreover, Laudermilk™s 
insubordinate failure to follow instructions apparently had been 
a repeated problem, for her fi
rst warning (G.C. Exh. 26a) on 
May 24 also included 
that infraction. 
Contrasted with Laudermilk™s
 insubordinate conduct, none 
of Neely™s infractions involved 
deliberate misconduct.  Even if 
the August 1995 safety mistake (G.C. Exh. 14) is counted 
(something Lampi did not do until the trial), that was an iso-
lated, accidental mistakeŠand Neely™s only safety mistake.  
Similarly, Neely™s mistake on 
the UPC code was unintentional and isolated, and the only performance mistake of her career.  
As the July 1996 absenteeism was the only one current in the 
attendance track, and the UPC code mistake the only one 
counted in the job performance tr
ack, Neely was not nearly the 
 LAMPI  LLC 235disruptive employee that Laudermilk was stated, on the warn-
ings, to be.  And even if the August 1995 safety mistake is 
counted against Neely, that isol
ated matter does not constitute 
any kind of a continuing problem. 
Respecting Neely™s drop in efficiency, which Overbeck 
characterizes as a ﬁseriousﬂ violation (2:402), Overbeck™s own 

question, of why, reveals his aw
areness that Neely was capable 
of doing much better, and generally had done very well on 
production.  Even if McKenzie, as asserted, told Overbeck that 
she had tried talking to Neely but that Neely appeared uncon-
cerned, the overall record compels the finding, which I make, 
that Lampi, as it did with Gi
nger Laudermilk, would have given 
Connie Neely a ﬁwake-upﬂ suspen
sion.  Instead, Lampi accel-
erated past the suspension step and chose discharge.  It did so, I 
find, for the unlawful reasons already described. 
6. Motivation 
Based on the findings I have made of unlawful animus, 
unlawful disparity, and pretext for an unlawful purpose, I fur-
ther find that a moving reason for Lampi™s August 5, 1996 
discharge of Connie Neely wa
s her openly strong support for 
the Union and, especially, her important testimony for the Gov-
ernment, and against Lampi, at
 the March 1996 trial before 
Judge Albert A. Metz. 
Having found that Neely™s disc
harge was unlawfully moti-
vated, the question now turns to whether Lampi demonstrated 

that it would have fired Neely ev
en in the absence of her union 
activities or her March 1996 testimony.  My findings, including 
those of a pretextual basis for the discharge, show that Lampi has failed to carry its burden in this regard.  As my findings 
show, absent its discriminatory
 motivation, Lampi would have 
imposed a penalty no stronger than suspension.  I therefore find 

that, as alleged, Respondent Lamp
i violated Section 8(a)(3) and (4) and (1) of the Act by discharging Connie Neely on August 

5, 1996.  I shall order Lampi to reinstate Connie Neely and to 
make her whole, with interest. 
CONCLUSIONS OF LAW 
By discharging Connie Neely on August 5, 1996, Respon-
dent Lampi has engaged in unfa
ir labor practices affecting 
commerce within the meaning of Section 8(a)(3) and (4) and 
(1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged an em-
ployee, it must offer her reinst
atement and make her whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in
 F. W.
 Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4                                                           
                                                                                             
4 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
ORDER The Respondent, Lampi LLC, its officers, agents, successors, 
and assigns, shall 1.Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting International Brotherhood of Electrical 

Workers, AFLŒCIO, Local 558 (Union), or any other union, or 
because he or she has given testimony before the Board under 
the National Labor Relations Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Connie 
Neely full reinstatement to her former job or, if that job no 

longer exists, reinstatement to 
a substantially equivalent posi-
tion, without prejudice to her seniority or any other rights or 
privileges previously enjoyed. 
(b) Make Connie Neely whole 
for any loss of earnings and 
other benefits suffered as a resu
lt of the unlawful action against 
her, in the manner set forth in the remedy section of the deci-

sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge of Connie 
Neely, and within 3 days thereafter notify the employee in writ-
ing that this has been done and that the discharge will not be 
used against her in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
plant at Huntsville, Alabama copies of the attached notice 
marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 10, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since A
ugust 5, 1996, the date of the 
unfair labor practice found in this proceeding. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
 Board and all objections to them sh
all be deemed waived for all pur-
poses. 
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
  WE WILL NOT
 do anything that interferes with, restrains, 
or coerces you with respect to these rights, and more specifi-
cally: 
WE WILL NOT
 discharge or otherwise discriminate against 
any of you for supporting the International Brotherhood of 

Electrical Workers, AFL-CIO, Local 558 (Union), or any other 
union, or for giving testimony before the Board under the Na-
tional Labor Relations Act. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
 offer Connie Neely full reinstatement to her for-
mer job or, if that job no longe
r exists, to a substantially equivalent position without prejudice to her seniority or any 
other rights or privileges previously enjoyed. 
WE WILL
 make Connie Neely whole for any loss of earn-
ings and other benefits resu
lting from her unlawful discharge 
on August 5, 1996. 
WE WILL
 remove from our files any reference to the unlaw-
ful discharge of Connie Neely and WE WILL
 inform her that this has been done and that the discharge will not be used 
against her in any way. 
 LAMPI  LLC 
 